Citation Nr: 0841284	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-23 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision that 
denied service connection for hepatitis C.  



FINDINGS OF FACT

1.  The veteran's hepatitis C was not present during service 
or for many years thereafter, and was not caused by any 
incident of service.  

2.  The veteran's hepatitis C has been attributed to his 
documented in-service intravenous drug use by a competent 
medical professional.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.301, 3303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in January 2004, 
correspondence in March 2004, a rating decision in April 
2004, correspondence in April 2005, a statement of the case 
in June 2005, and correspondence in May 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a November 2006 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  No compensation 
shall be paid, however, if the disability was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110.  

Service connection for a "chronic disease," such as 
cirrhosis of the liver, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 
38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).  The veteran's claim was 
submitted in December 2003.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that he has hepatitis C that is related 
to service.  

As noted above, the veteran had active service from March 
1969 to March 1971.  His service personnel records indicate 
that his occupational specialty was listed as a light weapons 
infantryman.  Such records show that he served in Vietnam 
from September 1969 to September 1970.  

The veteran's service medical records do not show complaints, 
findings, or diagnoses of hepatitis C or any liver problems.  
Evaluations of the veteran during his period of service make 
no reference to any such problems.  

The first post-service evidence of record of hepatitis C is 
in July 2003, decades after the veteran's separation from 
service.  This lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

A November 1985 private treatment report from the Lovelace 
Medical Foundation noted that the veteran had medical 
problems that included an elevated liver injury profile.  It 
was noted that such results suggested alcoholic liver disease 
and that the veteran consumed five ounces of alcohol per day.  

A July 2003 laboratory report from the Laboratory Corporation 
of America noted that the veteran's blood was repeatedly 
reactive for the hepatitis C virus antibody.  

A September 2003 report from N. W. Cirillo, D.O., noted that 
the veteran was referred for evaluation of elevated liver 
transaminases as well as a positive hepatitis C antibody.  
Dr. Cirillo indicated that the veteran was seen by another 
physician for a physical examination in July 2003 and that he 
was found to have elevated liver enzymes (AST 106 and ALT 
171).  It was reported those tests were repeated in one week 
and, at that time, they were somewhat improved, although the 
veteran's AST continued to be elevated at 87 and his ALT was 
158.  Dr. Cirillo stated that viral makers were obtained at 
that time and the veteran was found to have a positive 
hepatitis C antibody.  It was noted that the veteran had not 
had any other confirmatory blood work performed (HCV-RNA, 
etc).  

Dr. Cirillo indicated that the veteran had not undergone a 
physical examination in quite some time, but that he stated 
that he believed he was told that he had increased liver 
enzymes as early as the 1980s.  Dr. Cirillo reported that the 
veteran had no history of blood transfusions, although he 
stated that he did use intravenous drugs while he was in 
Vietnam.  It was noted that the veteran reported that he had 
not experienced any jaundice or abdominal pain.  Dr. Cirillo 
related that the veteran did complain of arthralgias, but 
that he felt that such problems may have been related to 
osteoarthritis and manual labor.  Dr. Cirillo indicated that 
the veteran apparently underwent an ultrasound of his liver 
which was normal.  It was noted that the veteran was 
otherwise healthy, that he denied any recent health changes 
or serious chronic health difficulties, and that he had not 
had any recent weight loss or anemia.  Dr. Cirillo indicated 
that the veteran's past medical history was significant for a 
gunshot wound with apparent subsequent septicemia in 1963.  
The impression noted that the veteran was referred for 
evaluation of elevated liver transaminases as well as a 
positive hepatitis C antibody.  

An October 2003 liver biopsy report from Wilkes Regional 
Medical Center related a diagnosis of chronic hepatitis C, 
mildly active, with periportal fibrosis (Stage 2).  Mild 
stainable Iron was also diagnosed.  

Subsequent post-service VA treatment records show treatment 
for disorders including Hepatitis C.  

In a January 2004 response to a risk factors for hepatitis 
questionnaire, the veteran reported that he used intravenous 
drugs while he was in Vietnam.  He also answered that he had 
not been a health care worker and that he had not been 
exposed to any contaminated bloods or fluids.  

A February 2004 VA treatment entry noted that the veteran's 
past medical history included hepatitis C of unknown 
duration.  It was reported that the veteran had undergone a 
liver biopsy three months earlier.  The veteran reported, as 
to hospitalizations, that he had a gunshot wound at age 
twelve and that he had a left side herniorrhaphy at age 
eight.  His habits were listed as tobacco and alcohol and it 
was noted that he reported that he did not use illicit drugs.  
The assessment included hepatitis C, chronic.  

In his July 2005 substantive appeal, the veteran reported 
that the only time he was known to have a risk factor for 
intravenous drug use was when he was in Vietnam.  He stated 
that he did share needles with other individuals and that, at 
times, there would be as many as four people using the same 
needle.  The veteran reported that he assisted a soldier who 
was hit by a mortar during service.  He stated that he 
literally held the soldier's stomach in place until a medic 
came for assistance and that he was covered with blood.  

In a January 2006 statement, the veteran reported that he was 
with the 194th Security Force while he was in Vietnam.  He 
stated that a mortar round exploded in front of his bunker 
and that a soldier who was standing behind him got hit.  He 
reported that the soldier was hit in the stomach and that it 
was dark and he was trying to see how badly the soldier was 
hurt.  The veteran indicated that he put his fingers in the 
wound and applied pressure as the soldier was bleeding pretty 
badly.  He reported that he yelled for a medic and that one 
eventually came to help the soldier.  

A February 2006 VA liver, gall bladder, and pancreas 
examination report noted that the veteran's claims file was 
reviewed.  It was reported that the veteran had service in 
Vietnam from 1969 to 1971.  The examiner indicated that the 
veteran had a diagnosis of hepatitis C that was diagnosed 
about three years earlier.  The examiner stated that the 
diagnosis was conclusive with the PCR confirmation and the 
RNA marrow load.  The examiner reported that the veteran had 
a liver biopsy that showed evidence of chronic hepatitis, 
that he just began Interferon therapy, and that he was in his 
second week of treatment.  It was noted that the veteran was 
in Vietnam in 1969 and that, while there, he admitted to 
using an intravenous drug on one occasion when he was 
injecting himself along with three other soldiers with "boat 
speed" to keep himself awake.  The examiner stated that the 
veteran reported that he used no intravenous drugs other than 
on that one occasion and that, apparently, he used a shared 
needle at that time.  It was noted that the veteran denied 
using marijuana, cocaine, or heroin and that he had not 
received any blood transfusions.  

The veteran reported that he was exposed to blood from 
another soldier on two occasions.  He stated that on one 
occasion he got a considerable amount of blood on his hands 
without protection and that, the other time, he got very 
little blood on his hands without protection.  It was noted 
that the veteran denied high risk sexual possibilities and 
that he denied that he had multiple partners in Vietnam or 
elsewhere.  The veteran reported that he had not used alcohol 
in two and a half years.  He stated that he used to drink two 
to three cans of beer in the evening after work on a daily 
basis.  He indicated that he had not used any whiskey or 
liquor over the past twenty years.  

The diagnosis was hepatitis C.  The examiner indicated that 
there were two possible sources that could be incriminated by 
the veteran's medical history.  The examiner stated that one 
source was intravenous drug use on one occasion while the 
veteran was in Vietnam and that the other source was when he 
cared for a wounded soldier and had contact with the 
soldier's blood.  The examiner reported that the evidence was 
all historical and that there was no other historical 
evidence that was a possible source of the veteran's 
hepatitis C.  The examiner commented that "it [was] at least 
as likely as not that the hepatitis C was contracted in 
Vietnam."  The examiner also indicated that "it [was] at 
least as likely as not that the hepatitis C was contracted by 
a single [intravenous] drug use with a shared needle.  
However, one [could] not exclude [the veteran's] contact with 
blood from a wounded soldier, but [that] would be a less 
likely cause of contacting hepatitis C than the use of a 
shared needle getting an [intravenous] drug."  

The Board observes that a September 2003 report from Dr. 
Cirillo noted that the veteran stated that he did use 
intravenous drugs while he was in Vietnam.  Additionally, in 
his January 2004 response to a risk factors for hepatitis 
questionnaire, the veteran reported that he used intravenous 
drugs while he was in Vietnam.  The veteran further referred 
to sharing needles with other individuals in his July 2005 
substantive appeal.  The veteran has also contended that he 
was exposed to blood from another soldier who was hit during 
a mortar attack and that he was covered with the soldier's 
blood.  

The Board notes that the only competent medical opinion of 
record is from the examiner pursuant to the February 2006 VA 
liver, gall bladder, and pancreas examination.  The VA 
examiner reviewed the veteran's claims file and indicated 
that "it [was] at least as likely as not that the hepatitis 
C was contracted in Vietnam."  The examiner also 
specifically stated that "it [was] at least as likely as not 
that the hepatitis C was contracted by a single [intravenous] 
drug use with a shared needle.  However, one [could] not 
exclude [the veteran's] contact with blood from a wounded 
soldier, but [that] would be a less likely cause of 
contacting hepatitis C than the use of a shared needle 
getting an [intravenous] drug."  The Board observes that the 
only probative medical opinion of record associates the 
veteran's hepatitis C infection with his intravenous drug use 
while he was in Vietnam as opposed to his contact with 
another soldier's blood.  

Therefore, the Board finds that the veteran's hepatitis C 
infection has not been dissociated from his illegal 
intravenous drug use during service and has not otherwise 
been attributed to be at least as likely due to in-service 
contact with another soldier's blood.  At the February 2006 
VA examination, the veteran reported that he used intravenous 
drugs on only one occasion during service.  However, in the 
September 2003 report from Dr. Cirillo, the January 2004 
response to a risk factors for hepatitis questionnaire, and 
the July 2005 substantive appeal, he indicated that he used 
intravenous drugs while in Vietnam and did not refer to 
intravenous drug use on solely one occasion.  Therefore, the 
Board cannot conclude that the veteran's in-service drug use 
was merely occasional or therapeutic or otherwise within 
circumstances to exempt such from being considered 
misconduct.  The law clearly states that service connection 
may not be established on a direct basis for a disease or 
injury that results from willful misconduct, or, for claims 
filed after October 31, 1990, that are the result of the 
abuse of illegal drugs.  See 38 U.S.C.A. §§ 105(a), 1110; 
38 C.F.R. § 3.301(a).  As such, service connection for 
Hepatitis C cannot be established.  There is simply no 
competent medical evidence of record attributing the 
veteran's hepatitis C to any causation other than intravenous 
drug use.  

The Board has considered the veteran's assertions that his 
hepatitis C is related to his service, including as a result 
of intravenous drug use and exposure to another soldier's 
blood in service.  As a layperson, however, the veteran is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for hepatitis C, must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  





ORDER

Service connection for hepatitis C is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


